Order entered December 22, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00429-CR

                                NATISHA MORGAN, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F12-71566-K

                                           ORDER
          The Court REINSTATES the appeal.

          On October 20, 2014, we ordered the trial court to make findings regarding whether

appellant is entitled to court-appointed counsel. We ADOPT the trial court’s findings that: (1)

appellant is indigent; and (2) the Dallas County Public Defender’s Office has been appointed to

represent her.

          We DIRECT the Clerk to list Katherine Drew as appellant’s appointed attorney of

record.

          We DENY as moot appellant’s October 16, 2014 pro se motion to extend time to file her

brief.

          We ORDER appellant to file her brief within THIRTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Katherine Drew, Appellate-Chief, Dallas County Public Defender’s Office, and to the Dallas

County District Attorney’s Office Appellate Section.


                                                   /s/   LANA MYERS
                                                         JUSTICE